 



EXHIBIT 10.04

THIRD AMENDMENT TO CREDIT AGREEMENT

     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 30, 2004, is entered into by and among CERIDIAN CORPORATION, a
Delaware corporation formerly known as New Ceridian Corporation (the
“Borrower”), the several financial institutions party to the Credit Agreement
defined below (each a “Lender” and, collectively, the “Lenders”) and BANK OF
AMERICA, N.A., as administrative agent for itself and the other Lenders (in such
capacity, the “Administrative Agent”).

RECITALS

     A. The Borrower, each Lender and the Administrative Agent are parties to
that certain Credit Agreement dated as of January 31, 2001 as amended (the
“Credit Agreement”), pursuant to which the Administrative Agent and the Lenders
have extended certain credit facilities to the Borrower.

     B. The Borrower has advised the Lenders that because of the review of
certain capitalization and expensing procedures as disclosed in the Borrower’s
press releases dated July 19, 2004 and August 5, 2004, it has determined that it
will not be able to file with the SEC its quarterly report on Form 10-Q with
respect to the fiscal quarter ending June 30, 2004 within the time period
contemplated by the Second Amendment to Credit Agreement dated as of August 4,
2004 among the parties hereto, and the Borrower has requested that the Lenders
agree to certain amendments of the Credit Agreement to accommodate such
determination.

     C. The Borrower has further advised the Lenders that the above-described
accounting review could prospectively require the Borrower to restate past
financial statements and related reports, and the Borrower has requested that
the Lenders agree to certain amendments of the Credit Agreement to accommodate
any prospective determination to make any such restatement.

     D. The Lenders are willing to amend the Credit Agreement subject to the
terms and conditions of this Amendment.

     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to them in the Credit
Agreement.

     2. Amendments to Credit Agreement. The Credit Agreement shall be amended as
follows, effective as of the Effective Date:

     (a) The definition of “Material Adverse Effect” appearing in Section 1.01
of the Credit Agreement shall be hereby amended by adding the following new
sentence at the end thereof:

 



--------------------------------------------------------------------------------



 



     It is understood and agreed that none of the following, individually or in
the aggregate, will constitute a Material Adverse Effect: (a) any delay in
filing the Borrower’s quarterly report on Form 10-Q filed with the SEC for the
fiscal quarter of the Borrower ending June 30, 2004, which does not extend to a
date later than November 9, 2004; (b) any determination by the Borrower made on
or before November 9, 2004, that a restatement is required of financial reports
or other information previously required to be delivered under this Agreement
with respect to any period ending before June 30, 2004, as a result of the
review of certain capitalization and expensing procedures at its Human Resources
Solutions business, as disclosed in the Borrower’s press releases dated July 19,
2004 and August 5, 2004 (the “Review”); (c) any such actual restatement which is
furnished to the Lenders on or before November 9, 2004, to the extent such
restatement is not asserted in writing by the Required Lenders on or before
November 24, 2004 to constitute a Material Adverse Effect; and (d) any effect of
the Review on the financial statements furnished to the Lenders with respect to
the fiscal quarter ending June 30, 2004 which are furnished to the Lenders on or
before November 9, 2004, to the extent such effect is not asserted in writing by
the Required Lenders on or before November 24, 2004 to constitute a Material
Adverse Effect.

     (b) Section 1.01 of the Credit Agreement shall be hereby amended by
inserting the following defined term in alphabetical position:

“Review” has the meaning set forth in the definition of “Material Adverse
Effect”.

     (c) Section 6.01(b) of the Credit Agreement shall be amended by inserting
the following proviso before the period at the end thereof:

; provided however, that with respect to the fiscal quarter of the Borrower
ending June 30, 2004, the Borrower will not be required to deliver the reports
or other information described above in this Section 6.01(b) until November 9,
2004; provided further, that it will not be a violation of this Section 6.01(b)
if (x) the Borrower determines on or before November 9, 2004 that a restatement
of financial reports of the Borrower or other information previously required to
be delivered under this Section 6.01(b) with respect to any period ending before
June 30, 2004, is required as a result of the Review or (y) any such actual
restatement is furnished to the Lenders, to the extent such restatement is not
asserted in writing by the Required Lenders to constitute a material restatement
of such previously delivered financial reports and other information.

     (d) Section 6.02(a) of the Credit Agreement shall be amended by inserting
the following proviso before the period at the end thereof:

; provided however, that it will not be a violation of this Section 6.02(a) if
(x) the Borrower determines on or before November 9, 2004 that a restatement of
financial reports of the Borrower or other information previously required to be
furnished under this Section 6.02(a) with respect to any period ending before
June 30, 2004, is required as a result of the Review; or (y) any such actual
restatement is furnished to the Lenders, to the extent such restatement is not
asserted in writing by the Required Lenders to

2



--------------------------------------------------------------------------------



 



constitute a material restatement of such previously delivered financial reports
and other information.

     (e) Section 6.09 of the Credit Agreement shall be amended by inserting the
following proviso before the period at the end of the first sentence thereof:

; provided however, that the Borrower will not be deemed to have breached or
violated this Section 6.09 if (x) the Borrower determines on or before
November 9, 2004 that it is required as a result of the Review to restate its
books and records of account for any period ending before June 30, 2004; or
(y) any such actual restatement is furnished to the Lenders, to the extent such
restatement is not asserted in writing by the Required Lenders to constitute a
material restatement of such books and records of account.

     (f) Sections 7.09 and 7.10 shall be amended by inserting the following
proviso before the period at the end thereof:

; provided however, that this requirement will not be measured with respect to
the fiscal quarter ending June 30, 2004 until the financial reports required
under Section 6.01(b) with respect to such period are furnished in accordance
with Section 6.01(b).

     (g) Section 8.01(d) shall be amended by inserting the following proviso
before the semi-colon at the end thereof:

; provided however, that no representation or warranty made by the Borrower
which is based on or related to any previously furnished reports or information
required to be restated as a result of the Review will be deemed to have been
incorrect in any material respect when made or deemed made, for all purposes
under this Agreement, (x) notwithstanding that the Borrower determines on or
before November 9, 2004 that it is required as a result of the Review to restate
its books and records, financial reports or related information furnished under
this Agreement with regard to any period ending before June 30, 2004; or (y) if
any such actual restatement is furnished to the Lenders, to the extent such
restatement is not asserted in writing by the Required Lenders to constitute a
material restatement of such previously delivered reports or information.

     3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

        (a) No Default or Event of Default has occurred and is continuing.

        (b) The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable. The Credit Agreement as amended by this
Amendment constitutes the legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its respective terms, without defense,
counterclaim or offset.

        (c) All representations and warranties of the Borrower contained in
Article V of the Credit Agreement are true and correct as of the Effective Date,
except to the extent such

3



--------------------------------------------------------------------------------



 



representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

        (d) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent and the Lenders or any other Person.

     4. Effective Date. This Amendment will become effective on the date when
each of the conditions precedent set forth in this Section 4 has been satisfied
(such date, the “Effective Date”), to the extent satisfied on or prior to
September 30, 2004:

        (a) The Administrative Agent shall have received from each of the
Borrower and the Required Lenders a duly executed original (or, if elected by
the Administrative Agent, an executed facsimile copy) counterpart to this
Amendment.

        (b) The Administrative Agent shall have received from the Borrower a
certificate executed by the secretary, deputy secretary or assistant secretary
of the Borrower providing satisfactory evidence of the authorization of the
execution, delivery and performance by the Borrower of this Amendment.

        (c) The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to September 30, 2004, plus
such additional amounts of Attorney Costs as shall constitute the Administrative
Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings related to this Amendment (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).

        (d) The Administrative Agent shall have received, in form and substance
satisfactory to it, such additional approvals, consents, opinions, documents and
other information as the Administrative Agent may request prior to September 30,
2004.

     5. Reservation of Rights. The Borrower acknowledges and agrees that the
execution and delivery by the Administrative Agent and the Required Lenders of
this Amendment shall not (a) be deemed to create a course of dealing or
otherwise obligate the Administrative Agent or the Lenders to execute similar
amendments under the same or similar circumstances in the future or (b) be
deemed to create any implied waiver of any right or remedy of the Administrative
Agent or any Lender with respect to any term or provision of any Loan Document.

     6. Miscellaneous.

        (a) Except as herein expressly amended, all terms, covenants and
provisions of the Credit Agreement are and shall remain in full force and effect
and all references therein to the Credit Agreement shall henceforth refer to the
Credit Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

        (b) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns. No third
party beneficiaries are intended in connection with this Amendment.

4



--------------------------------------------------------------------------------



 



        (c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.17 AND
10.18 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE HEREBY INCORPORATED
HEREIN IN FULL.

        (d) This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this Amendment (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and that receipt by the
Administrative Agent of a facsimile transmitted document purportedly bearing the
signature of a Lender or the Borrower shall bind such Lender or the Borrower,
respectively, with the same force and effect as the delivery of a hard copy
original. Any failure by the Administrative Agent to receive the hard copy
executed original of such document shall not diminish the binding effect of
receipt of the facsimile transmitted executed original of such document of the
party whose hard copy page was not received by the Administrative Agent.

        (e) This Amendment, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Amendment supersedes all prior drafts
and communications with respect thereto. This Amendment may not be amended
except in accordance with the provisions of Section 10.01 of the Credit
Agreement.

        (f) If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.

        (g) The Borrower covenants to pay to or reimburse the Administrative
Agent and the Lenders, upon demand, for all out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, execution
and delivery of this Amendment.

        (h) This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.

(Remainder of page intentionally left blank)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

                    CERIDIAN CORPORATION, as the
Borrower
 
           

  By:       /s/ David B. Kuhnau

                  Name:   David B. Kuhnau

                  Title:   Vice President and Treasurer

             

(Signature Page to Amendment)

S-1



--------------------------------------------------------------------------------



 



                    BANK OF AMERICA, N.A.,as the
Administrative Agent, a Lender and L/C Issuer
 
           

  By:       /s/ B. Kenneth Burton, Jr.

                  Name:   B. Kenneth Burton, Jr.

                  Title:   Vice President

             

(Signature Page to Amendment)

S-2



--------------------------------------------------------------------------------



 



                    AMSOUTH BANK, as a
Lender
 
           

  By:       /s/ Eric Kruse

                  Name:   Eric Kruse

                  Title:   Assistant Vice President

             

(Signature Page to Amendment)

S-3



--------------------------------------------------------------------------------



 



                    BANK ONE, N.A., as a
Lender
 
           

  By:       /s/ Sabir Hashmy

                  Name:   Sabir Hashmy

                  Title:   Director

             

(Signature Page to Amendment)

S-4



--------------------------------------------------------------------------------



 



                    WACHOVIA BANK, N.A., as a
Lender
 
           

  By:       /s/ Steven L. Hipsman

                  Name:   Steven L. Hipsman

                  Title:   Director

             

(Signature Page to Amendment)

S-5



--------------------------------------------------------------------------------



 



                    MELLON BANK, N.A., as a
Lender
 
           

  By:       /s/ Daniel J. Lenckos

                  Name:   Daniel J. Lenckos

                  Title:   First Vice President

             

(Signature Page to Amendment)

S-6



--------------------------------------------------------------------------------



 



                    PNC BANK, NATIONAL ASSOCIATION, as a
Lender
 
           

  By:       /s/ Luke G. McElhinny

                  Name:   Luke G. McElhinny

                  Title:   Assistant Vice President

             

(Signature Page to Amendment)

S-7



--------------------------------------------------------------------------------



 



                    THE BANK OF NEW YORK, as a
Lender
 
           

  By:       /s/ John-Paul Marotta

                  Name:   John-Paul Marotta

                  Title:   Vice President

             

(Signature Page to Amendment)

S-8



--------------------------------------------------------------------------------



 



                    THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as a Lender
 
           

  By:       /s/ Shinichiro Munechika

                  Name:   Shinichiro Munechika

                  Title:   Deputy General Manager

             

(Signature Page to Amendment)

S-9



--------------------------------------------------------------------------------



 



                    JPMORGAN CHASE BANK, as a
Lender
 
           

  By:       /s/ Beth Grossman

                  Name:   Beth Grossman

                  Title:   Vice President

             

(Signature Page to Amendment)

S-10



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
 
           

  By:       /s/ Maria Amaral-LeBlanc

                  Name:   Maria Amaral-LeBlanc

                  Title:   Senior Vice President

             

(Signature Page to Amendment)

S-11



--------------------------------------------------------------------------------



 



                    U.S. BANK NATIONAL ASSOCIATION, as a
Lender
 
           

  By:       /s/ Ziad W. Amra

                  Name:   Ziad W. Amra

                  Title:   Corporate Banking Officer

               

(Signature Page to Amendment)

S-12



--------------------------------------------------------------------------------



 



                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
           

  By:       /s/ Mark H. Halldorson

                  Name:   Mark H. Halldorson

                  Title:   Vice President

             
 
           

  By:       /s/ Jennifer Barrett

                  Name:   Jennifer Barrett

                  Title:   Vice President & Loan Team Manager

             

(Signature Page to Amendment)

S-13